Barker, J.
In our opinion the jury could not be permitted to find negligence on the part of the defendant from the evidence. The work of laying water pipes necessarily involved the digging up of the street and the use of its surface to a greater or less extent for the deposit of dirt from the trench and as a place of temporary storage for pipes and other materials and implements. Suitable places for travel seem to have been arranged *22and it could not be expected reasonably that travellers would attempt to stand of walk upon the pipes, and considering their weight and size we think there was no reasonable cause to expect that a pipe left on the sidewalk parallel with the curbing and three inches from the gutter, at a point in the street where it was not arranged for travellers so to walk as to come in contact with the pipe would be dangerous.
We think it unnecessary to consider the question of the plaintiff’s due care or negligence or that of the effect of the acts of the other children in setting the pipe in motion.

Exceptions overruled.